Citation Nr: 0701163	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-29 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  




REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the RO.  

The Board remanded the appeal back to the RO in November 2004 
for further development of the record.  

As reflected on the preceding page, the Board now finds that 
the issue of a total rating based on individual 
unemployability due to service-connected disability has been 
reasonably raised for the purpose of appellate review.  

This being so the matter must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC. for 
initial consideration by the Agency of Original Jurisdiction.  




FINDING OF FACT

The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment, with deficiencies in most 
areas and  the inability to establish and maintain effective 
relationships; total social and occupational impairment is 
not demonstrated.  



CONCLUSION OF LAW

The schedular criteria for the assignment of a 70 percent 
rating, but not higher for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 including 
Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal.  Given the favorable action taken 
hereinbelow, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 50 percent disability evaluation is warranted for 
PTSD manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

The RO granted service connection for PTSD and assigned a 
noncompensable evaluation in June 1990.  In a May 2002 rating 
decision, the RO increased the evaluation to 50 percent.  
That evaluation has remained in effect since that time.  

From September 1999 to March 2002 the veteran was seen in a 
private medical facility for treatment for his PTSD.  In the 
November 2001 record, the medical examiner noted that the 
veteran was a bit hypervigilant, but in good spirits.  The 
veteran requested that his medication dosage be reduced.  

The March 2002 record noted the veteran was calm after having 
an angry rage fit.  The veteran reported remorse over his 
behavior, and the private medical examiner offered counseling 
to help the veteran deal with his mood instability.  

During an April 2002 VA examination, the veteran reported 
that he had been very depressed.  The veteran reported that 
he had pulled a shotgun on his wife.  

He reported participating in both individual and group 
therapy sessions for his PTSD.  He stated the therapy 
sessions were helpful in helping him cope with his PTSD 
symptoms.  He reported taking medication to treat his PTSD 
symptoms.  

The veteran reported living with his wife of 20 years.  They 
had no kids together, but she had a grown daughter from a 
previous relationship.  The veteran described his 
relationship with his wife as "pretty good."  He credited 
his wife with "keeping [him] together."  

The veteran had worked in automobile sales since 1978.  
However, he moved around from company to company.  He 
displayed a list of jobs which showed he worked in various 
other positions.  

On examination, the examiner described the veteran as tense, 
rigid, and initially very suspicious.  His speech was normal 
and relaxed.  His mood was anxious and depressed.  His affect 
was appropriate to his mood.  There were no reported 
hallucinations or illusions.  Thought process was quite 
distractible.  Memory was commensurate with his age.  Insight 
and judgment were normal.  

He reported being depressed and anxious, but would not give a 
number on a rating scale.  He reported a history of 
alcoholism in his family.  He exhibited persistent avoidance 
of stimuli associated with his experiences in Vietnam.  
Further he exhibited markedly diminished interest or 
participation in significant activities, and a feeling of 
detachment or estrangement from others, and a restricted 
range of affect.  

The examiner diagnosed the veteran with moderate chronic 
PTSD.  The veteran was assigned a Global Assessment of 
Functioning (GAF) score of 55.  The examiner noted that the 
veteran had been trying to manage his PTSD symptoms for years 
without treatment.  

From April 2002 to November 2005, the veteran was seen 
several times at VA for treatment for his PTSD.  During the 
period May 2002 to August 2002 his GAF score ranged from 55 
to 58.  In the August 2002 record, the veteran reported 
worsening PTSD symptoms.  He reported that he would consider 
returning to therapy at VA.  

During a September 2002 private examination, the veteran 
displayed symptoms of severe PTSD including sporadic eye 
contact, pervasive sense of profound fatigue and depression, 
and tentative trust.  The veteran reported his social history 
and military history, including his experiences in Vietnam.  

On examination, the veteran appeared neatly and cleanly 
dressed and groomed.  Speech was coherent, but the examiner 
noted that his style of speech was unusual.  He scored below 
average on the Kaufman Short Neuropsychological Assessment 
Procedure (K-SNAP) Mental Status test.  The examiner noted 
that his spontaneous level of functioning was quite impaired.  

The veteran had significant depression in his demeanor.  The 
examiner noted that he made an effort to be sociable and 
upbeat, but he immediately lapsed and the underlying 
depression became evident.  

The veteran scored within the severe range of the Beck 
Depression Inventory.  He demonstrated all symptoms of severe 
depression including decreased appetite, sleep disruption, 
decreased libido, increased agitation, and "suicidality."  

His ability to function in his daily life was significantly 
impaired.  He was irritable, unable to concentrate, avoidant 
of people, fatigued, indecisive, and discouraged.  He 
reported regular sleep disturbances and a history of panic 
attacks dating back to 1989.  He reported impaired memory.  
Recall tests confirmed this impaired memory.  

The veteran commented that he had no life, social life, 
hobbies or fun.  He stated that, prior to service, he had 
lots of acquaintances; he "hung with anybody."  The 
examiner noted this was a sharp contrast from the veteran's 
present anxious attachment to his wife and pervasive social 
isolation.  

The veteran commented that he could not work with the public.  
He could not "approach customers, [could not] be pretending 
to be social when [he was]  not."  The veteran did not 
exhibit abnormalities of content or process of thought.  
However he reported that he could not watch television 
because it triggered intrusive memories and thoughts.  

The examiner diagnosed the veteran with severe chronic PTSD.  
He stated that the veteran was not able to function at work, 
and the severe isolation and cognitive exhaustion of 
containing the extensive traumatic experiences from Vietnam 
had impaired his ability to connect with customers.  Further 
he was experiencing serious marital stresses.  

The examiner further stated that the veteran's concentration 
was significantly impaired and his anxiety level was 
significantly elevated.  The veteran was unable to adjust to 
work settings which led to numerous job changes.  He was 
socially isolated and no longer able to sustain social 
presentation required to make sales contacts with potential 
customers.  Finally, the examiner assigned the veteran a GAF 
score of 30.  

During a June 2003 VA examination, the veteran reported that 
his typical day involved just lying around the house and 
doing nothing except "veg out."  Occasionally, he would 
help his wife with household chores.  He reported that he had 
no family or friends with whom he could socialize.  

On examination, the examiner noted that he was of good 
demeanor and seemed rather upbeat.  The examiner also noted 
that he did not have any sense of social distance.  His 
behavior was hyperactive and speed rapid.  His mood and 
affect were expansive.  

The examiner did not note a time when he showed a depressed 
affect.  There were no reported hallucinations or illusions.  
Thought process was goal directed.  He was preoccupied with 
conveying to the examiner that he had poor mental health.  He 
reported both suicidal and homicidal ideation.  His memory 
and insight were average.  

The veteran reported only being able to sleep about three 
hours each night.  He described his energy level as low.  
Family history was positive for psychiatric and alcohol 
problems.  He reported that he had given up on a job search 
because he couldn't deal with people.  

The examiner confirmed that the veteran's diagnosed chronic 
PTSD.  The examiner opined that the veteran suffered in the 
same frequency, severity and duration of PTSD as established 
in his April 2002 VA examination.  The examiner assigned the 
veteran a GAF score of 55.  

During a March 2004 Vocational Rehabilitation Counseling, the 
vocational rehabilitation counselor determined that the 
veteran was not reasonably feasible to benefit from a program 
of services leading to a return to suitable, gainful, 
employment.  

The counselor stated that testing showed the veteran's 
interest and abilities were in keeping with the type of work 
he had done in the past, sales.  However engaging in any 
educational/training pursuits would be questionable because 
the veteran had poor concentration, impaired memory, great 
difficulty dealing with people, high levels of anxiety and 
hypervigilance.  

The counselor further stated that the veteran did not have 
skills or educational qualifications that would allow him to 
obtain suitable employment.  Thus it was not reasonably 
feasible for the veteran to achieve a goal leading to 
suitable, gainful employment.  

In the June 2004 treatment record, the veteran reported 
wanting to kill himself.  The veteran reported always being 
suicidal, but denied ever having a plan to carry it out.  He 
reported occasional thoughts of homicidal ideation.  

On examination, the veteran appeared unkempt, with greasy 
hair.  His mood and affect were flat and cooperative.  
Thought process was logical and coherent.  Insight and 
judgment were adequate.  

The examiner noted the veteran had recurrent signs and 
symptoms of depression and suicidal ideation.  Further the 
veteran reported sleeping all the time and lacking 
motivation.  The veteran's diagnosed PTSD was confirmed.  The 
examiner provided the veteran with new medication to help 
control his PTSD symptom.  The examiner assigned the veteran 
a GAF score of 50.  

During a December 2005 VA examination, the veteran reported 
that he continued to have flashbacks of his experiences in 
Vietnam.  He was on medication to help control his symptoms 
of PTSD.  After Vietnam, he was an auto salesman.  After 
September 11, 2001, the veteran reported that his PTSD 
symptoms skyrocketed and he had difficulty managing them.  

He reported a profound distrust of people.  He could not work 
because he got panic attacks and became suspicious of people.  
He reported that he found it difficult to face people and try 
to sell them a product.  Since 2003, he had no ambition or 
drive.  He had been awarded Social Security Disability 
benefits for his PTSD.  

The veteran reported great difficulty sleeping and slept 
during the day to compensate for his inability to sleep at 
night.  He reported a history of suicidal ideation, but "was 
over the worse of that."  He reported that he had flashbacks 
of his experiences in Vietnam which further impaired his 
sleep.  When he experienced a flashback, he noticed his heart 
beating rapidly with palpitations and he would hyperventilate 
and become panicky.  

He reported excess irritability and anger continued to be a 
problem.  He avoided being around people.  He avoided 
veteran's reunions because he found it difficult talking to 
others if he were nervous or tense.  He had lost interest in 
just about everything.  

He reported that he has five brothers and three sisters, but 
had little contact with them.  The veteran instituted self-
imposed dietary restrictions because of his experience in 
Vietnam.  He felt guilty about surviving while others got 
killed.  

His concentration and memory were poor and this affected his 
ability to work.  He continued to have feelings of jumpiness 
and anxiety.  He had problems with authority figures.  He 
reported being hypervigilant.  

On examination, the examiner noted that the veteran's answers 
to questions were appropriate and informative.  The examiner 
noted the veteran experienced PTSD symptoms including 
intrusive thoughts, traumatic nightmares, and avoidance of 
things and places that remind him of Vietnam.  The veteran's 
outlook on life was one of impending doom and he had lost 
interest in a lot things.  

The examiner noted that the veteran suffered from 
hypervigilance and difficulty getting along with others.  
Further the veteran slept better in the day than at night.  

The examiner confirmed the veteran's diagnosis of PTSD.  
Further the examiner assigned a GAF score of 48.  

The Board has considered the applicable rating criteria in 
reviewing the case at hand.  Given the evidence of record, 
the Board finds the service-connected disability picture more 
nearly approximates the criteria contemplated for a 70 
percent evaluation under Diagnostic Code 9411.  See 38 C.F.R. 
§ 4.130.  

The service-connected PTSD is not shown to be productive of 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
the names of close relatives, own occupation, or own name.  
To this extent, a rating higher than 70 percent is not 
warranted under the provision of Diagnostic Code 9411.  



ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



REMAND

In light of the favorable action taken hereinabove, the Board 
finds that additional development is required with respect to 
the matter of a total compensation rating based on individual 
unemployability under the provision of 38 C.F.R. § 4.16.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

The RO should undertake all indicated 
development with respect to the inferred 
claim for increase on the basis of a 
total compensation rating due to 
individual unemployability.  When this 
accomplished, the RO should adjudicate 
the claim in light of entire evidentiary 
record.  If the benefit sought on appeal 
remains denied, then the RO should issue 
a Supplemental Statement of the Case to 
the veteran and his respresentative and 
afford them an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


